In this case the plaintiff demurred to certain parts of the defendant's answer. The supreme court at special term held the answer good in law, and gave judgment for the defendant. The general term reversed this judgment, and held that the parts of the answer demurred to were not in law a defence to the plaintiff's claim. This leaves the issues of fact in the case undisposed of. The cause should have been tried and a final judgment on the merits pronounced before an appeal was brought to this court. Our jurisdiction is to review final judgments.
The appeal must therefore be dismissed with costs.
Appeal dismissed. *Page 593